Case 1:20-cr-00058-SPW Document 26 Filed 09/24/20 Page 1 of 1

FILED
IN THE UNITED STATES DISTRICT COURT | bs =.
FOR THE DISTRICT OF MONTANA oes

BILLINGS DIVISION
Clerk, U S District Court

District Of Montana
Billinas

UNITED STATES OF AMERICA, CR 20-58-BLG-SPW
Plaintiff,
ORDER

VS.

SIMON DOUGLAS STANLEY,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the suppression hearing currently set for
Friday, October 9, 2020 at 1:00 p.m., is VACATED and RESET for Friday,
October 9, 2020 at 9:00 a.m., changing the time of the hearing only.

The Clerk of Court is directed to notify counsel of the making of this Order.

a
DATED this ane day of September, 2020.

Luce Pbasbediee.

SUSAN P. WATTERS
United States District Judge
